Per Curiam.

Plaintiff as a common carrier operating under the Interstate Commerce Act (U. S. Code, tit. 49, § 1 et seq.) was not bound by its error in collecting less than the filed rate. It may recover, and indeed has the duty to recover, the difference from the consignee. The consignee cannot be permitted to invoke an estoppel whose effect would be to violate the equal and nondiscriminatory rates required by the act.
*369The judgment should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs. Hofstadter, Eder and Tilzer, JJ., concur.
Judgment reversed, etc.